Citation Nr: 1702393	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  06-37 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for furunculosis and folliculitis of the pelvic area and upper posterior thighs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that, in pertinent part, granted service connection for furunculosis and folliculitis of the pelvic area and upper posterior thighs and assigned a 30 percent rating effective February 17, 2005.  Due to the location of the Veteran's residence, jurisdiction of this appeal is with the RO in Columbia, South Carolina.

In a February 2012 decision, the Board denied an initial rating higher than 30 percent for the Veteran's service-connected skin disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in October 2012, which indicated that the Board erred by not adequately considering the Veteran's use of doxycycline (an antibiotic for his folliculitis), and whether it constituted the constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period that is referenced in the 60 percent rating criteria under Diagnostic Code (DC) 7806.  By an Order dated in October 2012, the Court granted the Joint Motion and remanded the matter for readjudication in accordance with its instructions.

In February 2013, the Board obtained an opinion from the Veterans Health Administration (VHA) regarding the Veteran's use of doxycycline.  As the opinion was not considered adequate, the Board remanded the case in April 2013 to obtain an additional medical opinion.  

In a December 2013 decision, the Board again denied the Veteran's claim for an initial rating higher than 30 percent for his service-connected skin disability.  The Veteran appealed this decision to the Court.  In May 2015, the Court issued a Memorandum Decision vacating the Board's December 2013 decision, because the Board failed to discuss whether the Veteran would qualify for a 60 percent rating absent his doxycycline treatment and it was unclear whether the Board considered whether alternative types of systemic therapies could warrant a 60 percent disability rating under DC 7806 when a claimant is rated by analogy.

In December 2015, the Board remanded the claim to provide the Veteran with a VA examination and to obtain an adequate medical opinion addressing whether the use of doxycycline is similar to a corticosteroid or other immunosuppressive drug and what percentage of the Veteran's entire body or exposed skin would be affected if not for his use of doxycycline.

In February 2012, the Board remanded the issue of entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).  Review of the record indicates that the RO is still completing the requested development and that this issue has not been returned to the Board.  Accordingly, as this issue is not yet ripe for appellate review, it will not be further addressed herein.

In this decision, the Board is granting a staged disability rating higher than 30 percent for the Veteran's furunculosis and folliculitis of the pelvic area and upper posterior thighs.  The issue of whether he is entitled to a higher rating since January 26, 2015 is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Prior to May 15, 2007, the Veteran's furunculosis and folliculitis of the pelvic area and upper posterior thighs was not shown to affect more than 40 percent of the entire body or more than 40 percent of exposed areas, and did not require constant or near-constant systemic therapy.

2.  From May 15, 2007 to August 14, 2008, the Veteran's furunculosis and folliculitis of the pelvic area and upper posterior thighs was not shown to affect more than 40 percent of the entire body or more than 40 percent of exposed areas, but did require constant or near-constant systemic therapy.

3.  From August 14, 2008 to October 17, 2011, the Veteran's furunculosis and folliculitis of the pelvic area and upper posterior thighs was not shown to affect more than 40 percent of the entire body or more than 40 percent of exposed areas, and did not require constant or near-constant systemic therapy.

4.  From October 17, 2011 to October 17, 2012, the Veteran's furunculosis and folliculitis of the pelvic area and upper posterior thighs was not shown to affect more than 40 percent of the entire body or more than 40 percent of exposed areas, but did require constant or near-constant systemic therapy.

5.  From October 17, 2012 to January 26, 2015, the Veteran's furunculosis and folliculitis of the pelvic area and upper posterior thighs was not shown to affect more than 40 percent of the entire body or more than 40 percent of exposed areas, and did not require constant or near-constant systemic therapy.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent for the Veteran's service-connected furunculosis and folliculitis of the pelvic area and upper posterior thighs, prior to May 15, 2007, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.118, DC 7806 (2016). 

2.  The criteria for an initial rating of 60 percent, but no higher, for the Veteran's service-connected furunculosis and folliculitis of the pelvic area and upper posterior thighs, from May 15, 2007 to August 14, 2008, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.118, DC 7806 (2016). 

3.  The criteria for an initial rating higher than 30 percent for the Veteran's service-connected furunculosis and folliculitis of the pelvic area and upper posterior thighs, from August 14, 2008 to October 17, 2011, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.118, DC 7806 (2016). 

4.  The criteria for an initial rating of 60 percent, but no higher, for the Veteran's service-connected furunculosis and folliculitis of the pelvic area and upper posterior thighs, from October 17, 2011 to October 17, 2012, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.118, DC 7806 (2016). 

5.  The criteria for an initial rating higher than 30 percent for the Veteran's service-connected furunculosis and folliculitis of the pelvic area and upper posterior thighs, from October 17, 2012 to January 26, 2015, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.118, DC 7806 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

In this case, the VCAA duty to notify was satisfied by letters sent to the Veteran in March 2005 and March 2007.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  The March 2007 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case was readjudicated by issuing a statement of the case in November 2006 and a supplemental statement of the case in January 2007, March, 2007, April 2007, November 2007, November 2011, September 2013, and in July 2016.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records, service personnel records, VA treatment records, and the Veteran's contentions.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

Furthermore, the Veteran was provided with VA examinations for his claim of entitlement to an initial rating higher than 30 percent for furunculosis and folliculitis of the pelvic area and upper posterior thighs in January 2006, September 2006, April 2007, October 2010, September 2013, and in January 2016.  Additionally, addendum opinions were obtained in November 2011 and in June 2013.  Review of these examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports, collectively, are adequate for purposes of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3.  Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  Therefore, in determining the level of current impairment, it is essential that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected furunculosis and folliculitis of the pelvic area and upper posterior thighs is evaluated under 38 C.F.R. § 4.118, DC 7806 (Dermatitis or eczema).  Under Diagnostic Code 7806, a 30 percent rating is assigned for dermatitis or eczema affecting 20 to 40 percent of the entire body or affecting 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is assigned for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  Id.

Diagnostic Code 7806 also provides for alternate rating on the basis of disfigurement of the head, face, or neck under Diagnostic Code 7800, or scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending on the predominant disability.  Stated another way, the Veteran's skin disability may be rated under Diagnostic Codes 7800-7805 if the rating criteria under those codes warrant a higher rating than a rating using the schedular criteria of Diagnostic Code 7806.

The Board notes that, as of October 23, 2008, revised provisions for evaluating scars were enacted.  However, the new regulation indicates that these revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to this case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Therefore, the Veteran's claim will be considered under the criteria effective as of the date of his claim in February 2005.

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7800 are as follows: a scar five or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  Id. 

Under Diagnostic Code 7801 scars, other than on the head, face, or neck, that are deep or that cause limited motion are assigned a 40 percent evaluation for an area or areas exceeding 144 square inches and a 30 percent evaluation for an area or areas exceeding 72 square inches.  Note (1) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, are separately rated and combined in accordance with 38 C.F.R. § 4.25.  Id.  A deep scar is one associated with underlying soft tissue damage.  Note (2).

Under Diagnostic Code 7802 scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion are assigned a 10 percent rating for an area or areas of 144 square inches or greater.  A ten percent rating is the highest rating available under Diagnostic Code 7802.  Scars that are in widely separated areas are separately rated and combined in accordance with § 4.25.  Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Note (2).

Under Diagnostic Code 7803, superficial and unstable scars are assigned a 10 percent rating.  A ten percent rating is the highest rating available under Diagnostic Code 7893.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Note (2).

Under Diagnostic Code 7804, scars that are superficial and painful on examination are assigned 10 percent rating.  A ten percent rating is the highest rating available under Diagnostic Code 7804.  A superficial scar as one not associated with underlying soft tissue damage.  Note (1). 

Other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).

The Board acknowledges the Court's recent decision in Johnson v. McDonald, which found that Diagnostic Code 7806 is unambiguous and "explicitly mentions corticosteroids as an example of 'systemic therapy' and does not further distinguish between different types of corticosteroid application."  27 Vet. App. 497 (2016).  In October 2016, VA implemented a stay on the adjudication of appeals where the veteran uses a topical corticosteroid for a service-connected skin condition, and would potentially be entitled to a higher disability rating (under the applicable diagnostic codes in 38 C.F.R. § 4.118) if topical application of a corticosteroid were considered a "systemic therapy."  In this case, the Veteran has been prescribed doxycycline hyclate (an oral antibiotic), fluconazole (an oral antifungal), clindamycin phosphate (a topical antibiotic), and chlorhexidine gluconate 4% (a topical antibiotic used as a skin cleanser) to treat his service-connected furunculosis and folliculitis.  Therefore, as there is no evidence of record that the Veteran is currently using, or has previously used, a topical corticosteroid to treat a service-connected skin condition, the Board is not precluded from adjudicating his claim.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.





III.  Increased Rating Prior to May 15, 2007

Prior to May 15, 2007, the Veteran's service-connected furunculosis and folliculitis of the pelvic area and upper posterior thighs is currently assigned a 30 percent rating under Diagnostic Code 7806.

The Veteran was provided with a VA examination in January 2006.  The Veteran stated that occasionally one of the furuncles gets tender and drains, spoiling clothing with bloody, pustular drainage.  He reported superficial residual scarring, without any deep underlying indurations, breakdown of skin over his scars, or dysfunction from these scars.  He also reported a widespread itchy rash, which was treated with hydrocortisone cream.  Lastly, sensitivity to the sun, described by the examiner as urticarial, was also reported at this time.

The results from the physical examination indicated that there was active folliculitis and furunculosis in the lower buttocks and upper posterior thighs.  The examiner noted that the reports of generalized dry skin and urticarial were not suggested to be related to service, but the furunculosis and folliculitis was noted in service and continued in a chronic state since.  The furunculosis was reported to involve zero percent of exposed skin, but occupy 25 percent of the Veteran's total skin.

The Veteran was provided with a VA examination in September 2006.  The Veteran stated that his symptoms are pain and pruritus.  The Veteran reported that although he had tried an unknown topical steroid cream, of unknown dose, he had no response to the treatment and is currently not using any medication.  The Veteran also reported that he has not tried any other immunosuppressive drugs, intensive light treatment, UVB, PUVA, or electron beam radiation.

The results from the physical examination revealed several 1 centimeter x 1 centimeter areas across his lower back extending around his abdomen, groin, thighs, and buttock region.  Some areas were noted as healed areas of scar, while other areas were noted to be active areas of healing with scab formation.  The scarring was noted as nontender, nonadherent, smooth, stable, and without ulceration.  The examiner reported that zero percent of exposed body was involved, while 17 percent of the total body was involved.

The Veteran was provided with a VA examination in April 2007.  The Veteran largely described a skin condition involving sensitivity to sunlight, but also reported the continuing furunculosis on his buttocks.

The results from the physical examination revealed several scars from the furunculosis, but no active boils.  Photographs of a flare up were brought to the examiner, and associated with the claims folder.  The examiner stated that the photographs revealed a widespread, urticarial-type rash on his trunk and extremities.  The examiner indicated that this condition could be described as a photodermatitis.  The examiner noted that the long-term problem of furunculosis that the Veteran experiences on his buttocks and groin area is a separate problem from the photodermatitis shown on the rest of his body.  The examiner did not make a finding as to the percentage of the body affected by furunculosis alone.

The Board notes that only the Veteran's furunculosis and folliculitis were found to be a service-connected condition.  While the Board will not limit its assessment of the Veteran's furunculosis and folliculitis to only the pelvic area and upper posterior thighs, it will limit the assessment to solely the service-connected disability.

In order to warrant an increased rating under Diagnostic Code 7806, the evidence would need to show that the Veteran's furunculosis and folliculitis affected more than 40 percent of his entire body or more than 40 percent of exposed areas, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.

The Board finds that prior to May 15, 2007, the evidence of record does not support an increased rating for the Veteran's service-connected furunculosis and folliculitis.  Medical evidence shows that the Veteran's skin disability, at most, only affected 25 percent of the his total skin, which is less than the higher rating's requirement of affecting more than 40 percent of his entire body or more than 40 percent of exposed areas.  Furthermore, during this rating period, the Veteran reported that he was not using any medication to treat his furunculosis and folliculitis.  Therefore, the Board concludes that the evidence is not sufficient to meet the criteria for a higher rating under 38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board has considered whether other potentially applicable diagnostic codes allow for an increased rating for the Veteran's symptoms.  As noted above, if the criteria for disfigurement and scars are the predominate disability, then Diagnostic Code 7806 allows the Veteran's furunculosis and folliculitis to be rated under Diagnostic Codes 7800-7805.  Here, the Board finds that the predominant disability is eruptions of active lesions.  Nevertheless, as scarring has been found on examination, the Board as considered the Veteran's claim under the applicable diagnostic codes pertaining to scars.

Diagnostic Code 7800 can provide a higher 50 percent rating if the Veteran has scars of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or four or five characteristics of disfigurement.  The January 2006 and September 2006 VA examiners found superficial residual scaring and noted such scarring as nontender, nonadherent, smooth, stable, and without ulceration.  Moreover, none of the VA examinations noted the presence of facial scarring.  Accordingly, the Veteran is not entitled to a higher rating under Diagnostic Code 7800.

Diagnostic Code 7801 can provide a higher rating if the Veteran has scars not of the head, face, or neck that are deep, and cause limited motion, which the Veteran does not have.  Here, the Veteran's scars have not been found to be deep.  On the contrary, they were noted to be superficial by VA examiners in January 2006 and September 2006.  Additionally, the September 2006 VA examiner expressly noted that there was no limitation of motion caused by scars.  Diagnostic Codes 7802, 7803, and 7804 do not allow a higher rating for the Veteran's disability and in any event, his lesions have not been shown to cover an area or areas of 144 square inches (929 sq. cm.) or greater.  There also is no evidence that the lesions are causing symptoms which would allow a rating under a Diagnostic Code other than the ones discussed.  No evidence prior to May 15, 2007 indicates any limitation of function or other complications.  Therefore, Diagnostic Code 7805 does not apply.

The Board has considered the Veteran's lay statements.  However, the Board concludes that the medical findings are of greater probative value than the Veteran's allegations regarding the severity of his service-connected skin disorder.  Such competent evidence concerning the nature and extent of the Veteran's furunculosis and folliculitis disability have been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated, including whether any abnormality has resulted from the furunculosis and folliculitis.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for disability ratings in excess of those already assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Increased Rating from May 15, 2007 to August 14, 2008

From May 15, 2007 to August 14, 2008, the Veteran's service-connected furunculosis and folliculitis of the pelvic area and upper posterior thighs is currently assigned a 30 percent rating under Diagnostic Code 7806.

In May 2007, the Veteran was provided with a VA outpatient dermatology consult.  The medical record indicates that the Veteran was referred to the Dermatology Clinic due to his chronic history of urticarial eruptions when exposed to the sun, which, according to the Veteran, disappears without treatment.  The examiner noted that the Veteran also has a history of chronic folliculitis of his gluteal area and posterior thighs.  The examiner assessed solar urticaria with dermatographism and hidradenitis suppurativa.  The Veteran was prescribed several treatment options, including Doxycycline 100 mg twice daily.

In June 2007, the Veteran was provided with a follow-up VA outpatient dermatology consult.  The Veteran reported an increase in lesions of trunk and thighs.  The examiner noted numerous erythematous papules ranging up to 8 millimeters in diameter scattered over the trunk, buttocks, and thighs.  Several June 2007 VA treatment records indicate that the Veteran was issued a prescription of doxycycline, quantity of 60, two capsules per day, with four refills (Issued: 05-05-07, Last Fill: 05-15-07, Expiration: 05-05-08).  The prescription indicated that the Veteran also needed to minimize sun exposure.

In August 2007, the Veteran was provided with a follow-up VA outpatient dermatology consult.  The examiner noted erythematous follicular papules and pustules, and pitted follicular scarring.  The Veteran was ordered to continue doxycycline and to apply a drysol solution at bedtime every couple of days as needed to control hyperhidrosis.  An August 2007 VA record indicates that the Veteran was issued a prescription of doxycycline, quantity of 60, two capsules per day, with eight refills (Issued: 08-14-07, Last Fill: 08-14-07, Expiration: 08-14-08).  The prescription indicated that the Veteran also needed to minimize sun exposure.

In November 2007, a CBOC Telephone Triage record notes that the Veteran "had already stopped taking Doxycycline."

A July 2008 VA medical record shows that the Veteran was prescribed doxycycline, quantity of 60, two capsules per day, with eight refills (Issued: 08-14-07, Last Fill: 08-14-07, Expiration: 08-14-08).  The prescription indicated that the Veteran also needed to minimize sun exposure.

In order to warrant an increased rating under Diagnostic Code 7806, the evidence would need to show that the Veteran's furunculosis and folliculitis affected more than 40 percent of his entire body or more than 40 percent of exposed areas, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.

Here, the evidence of record shows that the Veteran was issued a prescription for doxycycline on May 15, 2007, which expired on August 14, 2008.  Taken orally, doxycycline hyclate 100 mg capsules are a systemic form of treatment.  The Veteran's doxycycline prescription was for a quantity of 60, two capsules per day, with eight refills, which would have provided the Veteran with nine months of systemic treatment.  The Board recognizes that the Veteran indicated in November 2007 that he "had already stopped taking doxycycline" and that there is no indication that the Veteran refilled his prescription more than once.  However, the Board will resolve reasonable doubt in favor of the Veteran and find that the evidence supports an increased rating of 60 percent, but no higher, from May 15, 2007 to August 14, 2008, which is the date the Veteran's prescription expired and was not renewed.

The Board has considered whether other potentially applicable diagnostic codes allow for an increased rating for the Veteran's symptoms.  As noted above, if the criteria for disfigurement and scars are the predominate disability, then Diagnostic Code 7806 allows the Veteran's furunculosis and folliculitis to be rated under Diagnostic Codes 7800-7805.  Here, the Board finds that the predominant disability is eruptions of active lesions.  Nevertheless, as scarring has been found on examination, the Board as considered the Veteran's claim under the applicable diagnostic codes pertaining to scars.

Diagnostic Code 7800 can provide a higher 80 percent rating if the Veteran has scars of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  None of the dermatology consults noted the presence of facial scarring.  Accordingly, the Veteran is not entitled to a higher rating under Diagnostic Code 7800.

Lastly, Diagnostic Codes 7801, 7802, 7803, and 7804 do not allow a higher rating for the Veteran's skin disability, as the Board is increasing the Veteran's rating to 60 percent for the rating period of May 15, 2007 to August 14, 2008.  There also is no evidence that the lesions are causing symptoms which would allow a rating under a Diagnostic Code other than the ones discussed.  Diagnostic Code 7805 does not apply, because there is no evidence that indicates any limitation of function or other complications.

The Board has considered the Veteran's lay statements.  However, the Board concludes that the medical findings are of greater probative value than the Veteran's allegations regarding the severity of his service-connected skin disability.  Such competent evidence concerning the nature and extent of the Veteran's furunculosis and folliculitis disability have been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated, including whether any abnormality has resulted from the furunculosis and folliculitis.  Accordingly, the Board finds that the preponderance of the evidence supports a finding of a disability rating of 60 percent, but no higher, for the Veteran's furunculosis and folliculitis.

V.  Increased Rating from August 15, 2008 to October 17, 2011

From August 15, 2008 to October 17, 2011, the Veteran's service-connected furunculosis and folliculitis of the pelvic area and upper posterior thighs is currently assigned a 30 percent rating under Diagnostic Code 7806.

In August 2009, the Veteran sought treatment for his skin disability.  He reported ongoing complains of a "fungus" affecting his skin, which started again about seven months ago.  He indicated that the eruptions break out in the form of crops in the trunk, arms, and legs.  The VA doctor noted an impression of dermatitis, which was most likely folliculitis, and indicated that the Veteran would be treated with a two month course of antibiotics and an empirical treatment with fluconazole.  An August 2009 VA medical record shows that the Veteran was prescribed doxycycline, quantity of 60, two per day, with no refills.
  
A May 2010 VA medical record shows that the Veteran was prescribed doxycycline, quantity of 60, two capsules per day, with one refill (Issue: 08-20-09, Last Fill: 08-20-09, Expiration: 08-21-10).

The Veteran was provided with a VA examination in October 2010.  The Veteran reported that he has had a problem with persistent outbreaks of furunculosis and folliculitis since leaving Vietnam.  He stated that over the last 40 years, he has tried various oral agents and topical therapy, without good results.  The Veteran indicated that he was not currently taking any specific therapy for the condition.

The results from the physical examination revealed circumscribed folliculitis, predominantly around the hairline, affecting approximately five percent of his head, with each being 2-3 millimeters in diameter.  The examiner noted a similar outbreak of multiple circumscribed lesions, consistent with folliculitis, which affected approximately five percent of the anterior chest and 10 percent of the anterior abdominal wall leading to the groin area.  There were no apparent lesions on his neck, back, or genitals.  The examiner approximated that 10 percent of the upper extremities and 15 percent of the legs were affected.  The examiner described his findings as approximately three percent or less of exposed skin and 9.5 percent of the entire body being affected by the Veteran's furunculosis and folliculitis.

At a March 2011 VA primary care appointment, the Veteran reported that has not had any benefit from any therapies, including doxycycline, and that he did not want further intervention or referral at this time.

In order to warrant an increased rating under Diagnostic Code 7806, the evidence would need to show that the Veteran's furunculosis and folliculitis affected more than 40 percent of his entire body or more than 40 percent of exposed areas, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.

The Board finds that from August 15, 2008 to October 17, 2011, the evidence of record does not support an increased rating for the Veteran's service-connected furunculosis and folliculitis.  Medical evidence shows that the Veteran's skin disability, at most, only affected approximately three percent or less of exposed skin and 9.5 percent of his total skin, which is less than the higher rating's requirement of affecting more than 40 percent of his entire body or more than 40 percent of exposed areas.  Furthermore, the Veteran reported that he was not using any medication to treat his furunculosis and folliculitis.  However, the evidence of record shows that the Veteran was issued a prescription for doxycycline on August 20, 2009, which expired on August 21, 2010.  Taken orally, doxycycline hyclate 100 mg capsules are a systemic form of treatment.  The Veteran's doxycycline prescription was for a quantity of 60, two capsules per day, with one refill, which would have provided the Veteran with only two months of systemic treatment.  Therefore, the Board concludes that the evidence is not sufficient to meet the criteria for a higher rating under 38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board has considered whether other potentially applicable diagnostic codes allow for an increased rating for the Veteran's symptoms.  As noted above, if the criteria for disfigurement and scars are the predominate disability, then Diagnostic Code 7806 allows the Veteran's furunculosis and folliculitis to be rated under Diagnostic Codes 7800-7805.  Here, the Board finds that the predominant disability is eruptions of active lesions.  Further, the Veteran's October 2010 VA examination was categorized as a "skin other than scars examination."  As a result, the October 2010 examination does not discuss the existence or possible symptoms of scarring from the Veteran's furunculosis and folliculitis.  Accordingly, as the pertinent medical records also do not discuss any scarring, the Veteran is not entitled to a higher rating under Diagnostic Codes 7800-7805.

The Board has considered the Veteran's lay statements.  However, the Board concludes that the medical findings are of greater probative value than the Veteran's allegations regarding the severity of his service-connected skin disability.  Such competent evidence concerning the nature and extent of the Veteran's furunculosis and folliculitis disability have been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated, including whether any abnormality has resulted from the furunculosis and folliculitis.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for disability ratings in excess of those already assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).



VI.  Increased Rating from October 17, 2011 to October 17, 2012

From October 17, 2011 to October 17, 2012, the Veteran's service-connected furunculosis and folliculitis of the pelvic area and upper posterior thighs is currently assigned a 30 percent rating under Diagnostic Code 7806.

In October 2011, the RO/AMC sought clarification as to how the Veteran's October 2010 VA examination showed that his furunculosis and folliculitis symptoms had decreased from 2006.  In November 2011, a VA examiner issued an addendum opinion, which stated that the percentage of the Veteran's body being affected by his furunculosis and folliculitis condition had decreased in size due to medical treatment and from some involution of the processes.

An October 2011 VA physician note indicated that the Veteran will start daily doxycycline and clindamycin topical treatment as needed.  During a December 2011 VA episodic visit for folliculitis, the Veteran stated that he was frustrated by the flare-ups.  He also stated that he ran out of his doxycycline two weeks prior because he was unaware that it was refillable.  A December 2011 VA physician note shows that the Veteran was prescribed doxycycline, quantity of 30, one capsule per day, with 10 refills (Issue: 10-17-11, Last Fill: 12-06-11, Expiration: 10-17-12).

A February 2012 dermatology note described resolving follicular papules scattered over the Veteran's forehead, preauricular areas and posterior auricular areas, as well as on the buttocks and the inguinal folds.

A May 2012 primary care physician note indicated that the Veteran was now on doxycycline and topical clindamycin as needed.

In order to warrant an increased rating under Diagnostic Code 7806, the evidence would need to show that the Veteran's furunculosis and folliculitis affected more than 40 percent of his entire body or more than 40 percent of exposed areas, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.

Here, the evidence of record shows that the Veteran was issued a prescription for doxycycline on October 17, 2011, which expired on October 17, 2012.  Taken orally, doxycycline hyclate 100 mg capsules are a systemic form of treatment.  The Veteran's doxycycline prescription was for a quantity of 30, one capsule per day, with 10 refills, which would have provided the Veteran with 11 months of systemic treatment.  The Board resolves all reasonable doubt in favor of the Veteran and finds that the evidence supports an increased rating of 60 percent, but no higher, from October 17, 2011 to October 17, 2012, which is the date the Veteran's prescription expired and was not renewed.

The Board has considered whether other potentially applicable diagnostic codes allow for an increased rating for the Veteran's symptoms.  As noted above, if the criteria for disfigurement and scars are the predominate disability, then Diagnostic Code 7806 allows the Veteran's furunculosis and folliculitis to be rated under Diagnostic Codes 7800-7805.  Here, the Board finds that the predominant disability is eruptions of active lesions.  Further, the pertinent medical records do not discuss any scarring from the Veteran's furunculosis and folliculitis.  Nonetheless, the Board notes that Diagnostic Code 7800 is not applicable here as none of the records note the presence of facial scarring and, as the Board is increasing the Veteran's rating to 60 percent for the rating period, Diagnostic Codes 7801, 7802, 7803, and 7804 do not allow a higher rating for the Veteran's skin disability.  Accordingly, the Veteran is not entitled to a higher rating under Diagnostic Codes 7800-7805 for the rating period from October 17, 2011 to October 17, 2012.

The Board has considered the Veteran's lay statements.  However, the Board concludes that the medical findings are of greater probative value than the Veteran's allegations regarding the severity of his service-connected skin disability.  Such competent evidence concerning the nature and extent of the Veteran's furunculosis and folliculitis disability have been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated, including whether any abnormality has resulted from the furunculosis and folliculitis.  Accordingly, the Board finds that the preponderance of the evidence supports a finding of a disability rating of 60 percent, but no higher, for the Veteran's furunculosis and folliculitis.

VII.  Increased Rating from October 17, 2012 to January 26, 2015

From October 17, 2012 to January 26, 2015, the Veteran's service-connected furunculosis and folliculitis of the pelvic area and upper posterior thighs is currently assigned a 30 percent rating under Diagnostic Code 7806.

In January 2013, the Board requested a VHA opinion discussing "whether the form of doxycycline prescribed to the Veteran constitutes 'systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.'"  In February 2013, a VHA physician issued an opinion regarding the nature of the Veteran's treatment for his furunculosis and folliculitis.  The physician noted that the Veteran's medical files did not include pharmacy records to determine the frequency and duration of the doxycycline prescription.  He also noted that although medication was prescribed with refills, it was unknown whether those refills had actually been filled.  He noted that a number of clinic notes showed that the Veteran's typical lesions were present even while he was on doxycycline.

With this in mind and the assumption that the Veteran took the medication over the past year, with "off and on use in years prior," the physician indicated that it was difficult to call its use as "systemic therapy."  Further, the physician stated that a medication cannot be labeled as "therapy" if it shows little efficacy for treating a condition.  Lastly, the physician stated that there have been many different primary care physicians "just renewing doxycycline unnecessarily" and that the Veteran "has not been managed appropriately to treat this condition."  As the February 2013 VHA opinion appeared to focus on the efficacy of the treatment, rather than fully responding to the question presented, the Board sought another opinion.

In June 2013, a VA medical opinion was obtained to address the nature of the doxycycline used to treat the Veteran's skin disability.  The examiner noted that, because the Veteran was being prescribed an oral capsule and not applying the doxycycline topically to any specific area, then it would be considered a systemic form of treatment.  The examiner further noted that doxycycline should not be considered a corticosteroid or immunosuppressive type of drug, because it is an antibiotic used to combat bacterial infections.  The examiner noted that doxycycline does not suppress the immune system in general and is used to combat a certain kind of bacteria that would ultimately live on the skin and potentially consistently infect the Veteran and cause the recurrent folliculitis and furunculosis.

In September 2013, the Veteran was provided with a VA examination.  The results from the physical examination revealed folliculitis of the buttock, leg, and chest.  On the examination report, the examiner checked off the boxes indicating that approximately 20 to 40 percent of the Veteran's total body area and approximately zero percent of his exposed body area were affected by his folliculitis.  The examiner noted that, within the past 12 months, the Veteran had been treated with several topical medications, including clindamycin, on an as needed basis. 

The examiner also evaluated the Veteran for scarring.  The examiner noted residual scars, or disfigurement, affecting the head, face, or neck, as well as on the trunk or extremities.  Regarding scars of the trunk and extremities, the examiner noted that the scars were not painful, nor were they unstable, with frequent loss of covering of the skin.  The results from the physical examination revealed scars throughout the legs, buttocks, anterior trunk, and posterior trunk.  The examiner indicated that the scars were too many to count, with each measuring .5 centimeters.  The examiner described the scars as linear, and measured a total of 30 centimeters on the left lower extremity, 30 centimeters on the anterior trunk, and 22 centimeters on the posterior trunk.  No superficial or deep non-linear scars were found.

Regarding scars or other disfigurement of the head, face, or neck, the examiner noted that the scars were not painful, nor were they unstable, with frequent loss of covering of the skin.  The results from the physical examination revealed a scar on the left facial check measuring 2 centimeters by 2 centimeters, and a scar on the forehead measuring 1 centimeter by 1 centimeter.  The scars were noted to be adherent to underlying tissue.  However, abnormal pigmentation or texture of the head, face, or neck; gross distortion or asymmetry of facial features; or visible or palpable tissue loss was not found.  The examiner further noted that the scars did not result in limitation of function, nor were there any other pertinent findings.  The examiner found no impact of the facial scars on the Veteran's ability to work.

In order to warrant an increased rating under Diagnostic Code 7806, the evidence would need to show that the Veteran's furunculosis and folliculitis affected more than 40 percent of his entire body or more than 40 percent of exposed areas, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.

The Board finds that from October 17, 2012 to January 26, 2015, the evidence of record does not support an increased rating for the Veteran's service-connected furunculosis and folliculitis.  The most recent VA examination in September 2013 revealed that approximately 20 to 40 percent of the Veteran's total body area and approximately zero percent of his exposed body area were affected by his folliculitis.  Thus, the total or exposed area of the skin affected does not more nearly approximate an involved area of 40 percent or more.  Furthermore, during this rating period, not only did the Veteran report not being on doxycycline, but the only medication that he was prescribed to treat his furunculosis and folliculitis were topical antibiotics.  Therefore, the Board concludes that the evidence is not sufficient to meet the criteria for a higher rating under 38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board has considered whether other potentially applicable diagnostic codes allow for an increased rating for the Veteran's symptoms.  As noted above, if the criteria for disfigurement and scars are the predominate disability, then Diagnostic Code 7806 allows the Veteran's furunculosis and folliculitis to be rated under Diagnostic Codes 7800-7805.  Here, the Board finds that the predominant disability is eruptions of active lesions.  Nevertheless, as scarring has been found on examination, the Board as considered the Veteran's claim under the applicable diagnostic codes pertaining to scars.

Diagnostic Code 7800 can provide a higher 50 percent rating if the Veteran has scars of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or four or five characteristics of disfigurement.  The September 2013 VA examiner specifically found that the Veteran's facial scars did not involve gross distortion or asymmetry of facial features, or visible or palpable tissue loss.  Moreover, while the scars were found to be adherent to underlying tissue and measured at least one-quarter inch wide at their widest part, neither scar nor the combination of scars measured five or more inches in length.  Furthermore, the scars, neither individually nor combined, do not cover an area exceeding six square inches.  Therefore, four other characteristics of disfigurement, which are based on affected areas in excess of six square inches, are not met.  As five of eight characteristics of disfigurement are not met, Diagnostic Code 7800 cannot serve as a basis for a higher rating based on four or five characteristics of disfigurement.  Accordingly, the Veteran is not entitled to a higher rating under Diagnostic Code 7800.

Diagnostic Code 7801 can provide a higher rating if the Veteran has scars not of the head, face, or neck that are deep, and cause limited motion, which the Veteran does not have.  Here, the Veteran's scars have not been found to be deep.  On the contrary, the September 2013 VA examiner expressly noted that there were no deep and non-linear scars on examination.  Diagnostic Codes 7802, 7803, and 7804 do not allow a higher rating for the Veteran's disability and, in any event, his lesions have not been shown to cover an area or areas of 144 square inches (929 sq. cm.) or greater.  There also is no evidence that the lesions are causing symptoms which would allow a rating under a Diagnostic Code other than the ones discussed.  The September 2013 VA examiner specifically noted no limitation of function or other complications.  Therefore, Diagnostic Code 7805 does not apply.

The Board has considered the Veteran's lay statements.  However, the Board concludes that the medical findings are of greater probative value than the Veteran's allegations regarding the severity of his service-connected skin disorder.  Such competent evidence concerning the nature and extent of the Veteran's furunculosis and folliculitis disability have been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated, including whether any abnormality has resulted from the furunculosis and folliculitis.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for disability ratings in excess of those already assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VII.  Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds that in this case the schedular rating is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's furunculosis and folliculitis.  While the Veteran has reported some pain, itching, and oozing, such symptoms are manifestations of active skin disease and are contemplated by the rating schedule.  See Thun, 22 Vet. App. at 115.  Moreover, the rating schedule permits evaluating the Veteran's furunculosis and folliculitis based on scarring if that represents the predominant disability picture.  When comparing the Veteran's disability symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the ratings assigned and he does not have symptoms associated with the disabilities that have been unaccounted for by the schedular ratings assigned herein.  See 38 C.F.R. § 4.71a.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from his service-connected disability with the pertinent schedular criteria does not show that his service-connected disability presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Nonetheless, the record does not show that symptoms associated with the Veteran's service-connected furunculosis and folliculitis have resulted in frequent, or indeed, any hospitalizations.  Moreover, while the Veteran has reported some time lost from work for this condition, his current disability rating contemplates some degree of impairment in earning capacity.  Lastly, the October 2010 VA examiner highlighted the fact that the Veteran is retired, and the September 2013 VA examiner found no functional impact of the Veteran's scarring on his ability to work.  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  762 F.3d. 1362 (2014).  However, in this case, after applying the benefit of the doubt under Mittleider v. West, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  11 Vet. App. 181 (1998).  Moreover, the Veteran has not identified relevant symptomatology that is not contemplated by the rating criteria, nor has he cited evidence showing that the disability picture is so unusual or exceptional that it is not contemplated by the rating schedule such that a referral was warranted. 

As to any express or implied contention that because the rating criteria are silent as to effects of occupational and daily activities that the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the Veteran has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321 (a), 4.1. 

Therefore, referral of the claim for extraschedular consideration is not warranted.

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  To the extent that the Veteran alleges he is unemployable due to his service-connected folliculitis and furunculosis, TDIU is currently on appeal at the RO.  Moreover, the examination results indicate that the Veteran does not have systemic or constitutional symptoms associated with his skin disability.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of any ratings higher than those currently assigned, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

1.  Entitlement to a disability rating higher than 30 percent for the Veteran's service-connected furunculosis and folliculitis of the pelvic area and upper posterior thighs, prior to May 15, 2007, is denied. 

2.  Entitlement to a disability rating of 60 percent, but no higher, for the Veteran's service-connected furunculosis and folliculitis of the pelvic area and upper posterior thighs, from May 15, 2007 to August 14, 2008, is granted, subject to the laws and regulations governing the payment of monetary benefits.

3.  Entitlement to a disability rating higher than 30 percent for the Veteran's service-connected furunculosis and folliculitis of the pelvic area and upper posterior thighs, from August 14, 2008 to October 17, 2011, is denied. 

4.  Entitlement to a disability rating of 60 percent, but no higher, for the Veteran's service-connected furunculosis and folliculitis of the pelvic area and upper posterior thighs, from October 17, 2011 to October 17, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.

5.  Entitlement to a disability rating higher than 30 percent for the Veteran's service-connected furunculosis and folliculitis of the pelvic area and upper posterior thighs, from October 17, 2012 to January 26, 2015, is denied.


REMAND

The Board has reviewed the Veteran's most recent January 2016 VA examination findings and concludes that the examination report contains inconsistent findings, in addition to being inconsistent with other medical evidence of record.  On the examination report, the examiner checked off the boxes indicating that more than 40 percent of the Veteran's total body area and more than 40 percent of his exposed body area were affected by "dermatitis."  However, the examiner opined that approximately 10 to 20 percent of the Veteran's total body area and approximately 10 percent of his exposed body area were affected by his furunculosis and folliculitis.  Moreover, in providing an estimation on what percentage of the Veteran's entire body and exposed areas would be affected by his furunculosis and folliculitis without doxycycline treatment, the examiner opined that the Veteran would have to be off his medication to have a true and accurate answer, but that his estimation would be 30%, with increased severity of outbreaks.

Additionally, on the examination report, the examiner checked off the boxes indicating that the Veteran has been treated with doxycycline, chlorhexidine gluconate, and clindamycin constantly or near-constantly in the previous 12 months.  However, an August 2015 VA primary care nurse practitioner note reported that the Veteran has not been using doxycycline, but has been using clindamycin.  VA medical personnel also indicated that Dermatology also recommended hibiclens, however the Veteran stated that he has not been using the hibiclens.  The Veteran was advised to continue to use warm compresses, clindamycin, and to use the hibiclens.  Moreover, the evidence of record indicates that the Veteran's last prescription of doxycycline was issued on October 17, 2011 and expired on October 17, 2012.  This prescription was for a quantity of 30, one capsule per day, with 10 refills, which would have provided the Veteran with 11 months of treatment.

As a result, the Board finds that the January 2016 VA examination report is inadequate for VA adjudication purposes.  On remand, the Veteran should be provided with a new VA examination to assess the current severity of his service-connected furunculosis and folliculitis, and a medical opinion should be provided that explains the inconsistent January 2016 examination findings.  Additionally, any treatment records regarding the Veteran's furunculosis and folliculitis, since January 25, 2015, that are not already associated with the claims file, should be associated with the claims file.

Obtain any outstanding VA medical records regarding the Veteran's furunculosis and folliculitis, since January 25, 2015

Accordingly, the case is REMANDED for the following action

1.  Obtain any outstanding VA medical records regarding the Veteran's skin disability, since January 25, 2015.

2.  After the above has been completed, to the extent possible, and any outstanding records have been associated with the file, schedule the Veteran for an appropriate VA examination to determine the current of severity of his service-connected furunculosis and folliculitis.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.

The examiner should:

	i) Provide an opinion as to what percentage of the 	Veteran's total body area and his exposed body area 	are affected by his furunculosis and folliculitis.
	ii) Discuss the findings of the January 2016 examiner, 	and clarify whether the Veteran is currently using, or 	has previously used, doxycycline or any other 	systemic treatment to treat his furunculosis and 	folliculitis, since January 26, 2015.  If so, describe 	such treatment, including, if possible, the date of the 	prescription, the quantity, and total duration of the	medication use. 

	iii) Provide an estimate as to what percentage of the 	Veteran's total body area and his exposed body area 	would be affected by his furunculosis and folliculitis 	without doxycycline treatment.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided.  If, without resorting to speculation, the examiner cannot provide an opinion, then the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Ensure that the examination report complies with (i.e. answers the questions posed in) this Remand.  If any report is insufficient, then it should be returned to the examiner for corrective action, as appropriate.

4.  Thereafter, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


